Title: To Benjamin Franklin from Madame Brillon, 15 February 1781
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


ce jeudi 15 Fevrier [1781]
Vous n’estes point venu hier mon bon papa étiés vous incomodé? aviés vous affaire? ne m’aimiéz vous pas tant qu’a l’ordinaire? Je me suis téllement accoutumée a vous voir deux fois la semaine, que les jours ou vous ne venés pas me semblent rayés de mon éxistance, de cette éxistance qui ne m’est chére que par les douceurs de l’amitié; ce soir si vous n’aviés rien de mieux a faire; voulés vous, une tasse de thé, deux parties de dames et trois noëls; si jamais le ciél permest que je sois assés forte pour allér jusque chés vous, je vous promest de vous rendre vos bonnes visittes; jusqu’a ce moment ayés quélques pitiés d’une créature foible et languissante; dont l’áme vive, aimante, use sans césse la frésle machine déja fatiguée:/:
Apportés quelques jours dans votre poche mon petit conte, il y á une fautte que je veux corrigér; n’allés pas croire qu’il n’y en a qu’une, croyés seulement qu’il y en a une trop forte a suportér.
 
Addressed: A Monsieur / Monsieur Franklin / a Passy
